DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to claims 1-3 and 7 in the reply filed on 11/03/2021 is acknowledged.
Claims 4-6 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/26/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 7 is objected to because of the following informalities:  "an positive active material" appears to be a typographical error.  Appropriate correction is required.

Claim Interpretation
The language of Claim 1 reciting “a porosity index represented by an average particle diameter of the particles x porosity is 0.4 or less” does not specify a unit for the 0.4 value. Looking to instant Specification [0066] as filed 09/26/2019, this porosity index calculated by D x P appears to be in units of μm x %, so Examiner is interpreting the claimed porosity index units as such.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (JP 2016100201 A, .
Mi a secondary battery (non-aqueous secondary battery, Mizutani abstract) comprising:
a positive electrode (positive electrode, Mizutani abstract), 
a negative electrode (negative electrode, Mizutani abstract) disposed to face to the positive electrode (stacked-type electrode body, secondary battery can have a laminated shape; Mizutani machine translation pg. 4 para. 14-pg. 5 para. 1), and
a separator disposed between the positive electrode and the negative electrode (a separator is sandwiched between the positive electrode and the negative electrode, Mizutani pg. 4 last para.), and
wherein each of the positive electrode and the negative electrode comprises a current collector and an active material layer formed on at least one surface of the current collector (positive and negative electrodes have respective current collectors with respective active material layers covering their surfaces, Mizutani abstract), and
at least one of the positive electrode and the negative electrode further comprises an insulating layer formed on a surface of the active material layer (negative electrode has protective layer covering surface of active material layer, Mizutani abstract), and
the insulating layer is a porous insulating layer (porosity of protective layer is preferably 20-90%, Mizutani translation pg. 3 para. 13) containing a plurality of nonconductive particles (Al2O3 – which is a known electric insulator as evidenced by the AZO Materials article, pg. 1 “Characteristics” section – makes up the protective layer, Mizutani translation pg. 3 para. 5 and pg. 5 Example 1), and when the average particle diameter of the particles is represented by µm (protective layer particle diameter is preferably 0.2-5 µm, Mizutani translation pg. 3 para. 6), a porosity index represented by an average particle diameter of the particles x porosity is 0.4 or less (exemplary data point from Mizutani Example 1 on translation pg. 5: protective layer with 0.5 µm average particle diameter and 70% porosity = 0.5 x 0.7 = 0.35, which is less than 0.4 as claimed – per MPEP 2131.03.I, a specific example in the prior art which is within a claimed range anticipates the range).

Mizutani fails to teach that the separator has a Gurley value of 10 seconds / 100 ml or less. Mizutani is silent towards a Gurley value of the separator but does teach that the separator is preferably made of resin (Mizutani pg. 4, 2nd to last paragraph).
Katayama, which is analogous in the art of separators for secondary batteries (Katayama [0022, 0100]), teaches a separator made of mainly resin(s) (resin A and resin B, Katayama abstract) similar to that taught by Mizutani as cited above. Katayama teaches in [0083] a preferable Gurley value of 10 sec/100 mL to achieve sufficient ion permeability and strength of the separator. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).


Thus, all limitations of claim 1 are rendered obvious.

Regarding claim 2, modified Mizutani teaches the limitations of claim 1 above and teaches the average particle diameter of the nonconductive particles is 0.4-5 µm (Al2O3 within protective layer has an average particle diameter of 0.5 μm per Mizutani page 5, Example 1).

Regarding claim 3, modified Mituzani teaches the limitations of claim 1 above but fails to explicitly teach that the separator has a heat shrinkage rate of less than 5% at 200°C.
Katayama teaches that it is beneficial for the separator to have a heat resistance at a high temperature (180°C or higher, Katayama [0072]) by exhibiting a shrinkage rate not to exceed 5% in order to improve safety of the battery after shutdown (Katayama [0072]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Katayama [0086] gives an exemplary thermal shrinkage rate of <1% at 150°C. From the teachings of Katayama [0072, 0086], a person having ordinary skill in the art can extrapolate that the shrinkage rate for the separator at 200°C would be less than 5%. Additionally, Katayama provides motivation toward optimizing the heat shrinkage rate of the resin separator to be ideally low at high temperature in order to improve safety of the battery.

Thus, claim 3 is rendered obvious.

Regarding claim 7, modified Mituzani teaches the limitations of claim 1 above and teaches that the active material layer of the positive electrode includes a positive active material (positive electrode active material is preferably made of a lithium composite metal oxide having lithium and a transition metal, Mituzani pg. 4 para ~7) represented by formula (A)
LiyNi(1-x)MxO2	(A)	(example LiNi0.5Mn0.5O2 on Mituzani pg. 4, paras. ~7-9)
provided that 0≤x<1, 0<y≤1.2 (x=0.5 and y=1 in example cited above on Mituzani pg. 4, paras. ~7-9), and M is at least one element selected from the groups consisting of Co, Al, Mn, Fe, Ti, and B (M = Mn in example cited above on Mituzani pg. 4, paras. ~7-9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 9a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSIE L. WALLS/Examiner, Art Unit 1728                       

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728